Citation Nr: 0717845	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas.


FINDING OF FACT

Osteoarthritis of the lumbar spine is manifested by 
subjective complaints of pain with morning flare-ups and 
objective evidence of tenderness, urinary incontinence, and 
limitation of lumbar spine motion with forward flexion of the 
thoracolumbar spine limited by pain to no more than 70 
degrees; there is no competent evidence of ankylosis of the 
thoracolumbar spine or the entire spine, fixed deformity, 
gross abnormalities, or neurological impairment other than 
urinary incontinence.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
osteoarthritis of the lumbar spine have not been met.  38 
C.F.R. § 4.71a, Diagnostic Code 5003-5295 (2003), General 
Rating Formula for Diseases and Injuries of the Spine (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

The duty to notify was met with a December 2003 letter sent 
to the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that she ultimately is 
responsible for substantiating her claim.  The December 2003 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in her possession.  The Board 
notes that this letter was sent to the veteran prior to the 
March 2004 rating decision.  Thus, VCAA notice was timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against her claim.  
Therefore, any questions as to the appropriate effective date 
to be assigned have been rendered moot, and the absence of 
notice regarding this element should not prevent a Board 
decision.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, relevant VA treatment 
records, and treatment records from Munson Army Hospital are 
associated with the claims folder.  The Board notes that the 
veteran was also provided a VA examination for the specific 
purpose of rating her current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran is currently service-connected for osteoarthritis 
of the lumbar spine, evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006) 
(previously rated under Diagnostic Code 5010-5295 (prior to 
September 26, 2003)).  With respect to the pre-September 2003 
diagnostic code, the Board observes that in the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2006).  The hyphenated 
diagnostic code in this case therefore indicates that 
degenerative arthritis under Diagnostic Code 5003 is the 
service-connected disorder and that lumbosacral strain is a 
residual condition.

The Board observes that substantive changes were made to the 
schedular criteria for evaluating disabilities of the spine 
by regulatory amendment effective September 26, 2003.  See 68 
Fed. Reg. 51454 (2003).  Because this change took effect 
during the pendency of the veteran's appeal, both the former 
and the revised criteria will be considered in evaluating the 
veteran's service-connected osteoarthritis of the lumbar 
spine.  However, application of the new criteria prior to the 
effective date of the amended regulation is not allowed.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002).

The Board notes that the June 2004 statement of the case 
advised the veteran of the regulations in effect prior to 
September 2003 and as of September 2003.  Such document also 
considered her back disability under all applicable criteria.  
Thus, there is no prejudice in the Board considering the 
regulation changes in adjudicating the veteran's increased 
rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

I. Evaluation Under Pre-September 2003 Criteria

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes. 

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment. 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).

Moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 
warrants a 20 percent disability rating.  Severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent for osteoarthritis of the lumbar spine.  In 
this regard, the Board notes that there is no evidence of 
severe lumbosacral strain or severe limitation of motion of 
the lumbar spine.  At her October 2003 VA examination, the 
veteran demonstrated full range of motion of the 
thoracolumbar spine with pain noted at 70 degrees for flexion 
and 25 degrees for extension, right lateral flexion, and left 
lateral flexion.  A June 2004 medical record also notes that 
the veteran had no restriction of motion or backache.  Such 
ranges of motion, to include consideration of pain and 
discomfort on use, more nearly approximates moderate 
limitation of lumbar spine motion as contemplated by 
Diagnostic Code 5292.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board further finds that the veteran is not entitled to a 
higher evaluation under Diagnostic Code 5295 because there is 
no competent evidence of severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In this regard, the Board observes that October 2003 
VA examination report indicates that the veteran's spine is 
symmetrical with no abnormal curvatures, that there is no 
limited motion with walking, and that the veteran's gait is 
steady and her coordination good.  Finally, an October 2003 
X-ray showed minimal degenerative changes of the veteran's 
lower lumbar spine with disc interspaces preserved and normal 
vertebral alignment.  As the evidence of record fails to 
demonstrate any of the manifestations contemplated by a 40 
percent evaluation, the Board finds that the veteran is 
therefore not entitled to an evaluation in excess of 20 
percent under Diagnostic Code 5295. 

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

II. Evaluation Under September 2003 Criteria

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  Forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Pertinent to the General Formula, as indicated previously, 
the veteran has demonstrated moderate limitation of lumbar 
spine motion as of September 26, 2003, with forward flexion 
to 70 degrees without pain, extension to 25 degrees without 
pain, bilateral lateral flexion to 25 without pain, and 30 
degrees of bilateral rotation.  As the evidence fails to 
demonstrate favorable or unfavorable ankylosis of the whole 
spine, the thoracolumbar spine, or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, the 
veteran is not entitled to a rating in excess of 20 percent 
for her service connected osteoarthritis of the lumbar spine 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

III. Additional Considerations

The veteran's back disability has been evaluated under 
diagnostic codes referable to arthritis and limitation of 
motion of the lumbar spine.  Thus, any neurological 
impairments associated with the veteran's back disorder 
should be separately evaluated.  The evidence of record 
demonstrates that the veteran has been diagnosed with urinary 
incontinence and that she has complained of pain radiating 
through her right lower extremity with numbness.  Pertinent 
to her incontinence, the Board notes that she is already in 
receipt of a separate 40 percent evaluation for cystocele 
with bladder incontinence.  Thus, any discussion regarding 
entitlement to service connection for such symptomatology is 
unnecessary.  See 38 C.F.R. § 4.14 (2006) (rule against 
pyramiding).  With respect to the veteran's complaints of 
radiation of pain, the Board observes that the veteran was 
thoroughly evaluated following her complaints in July 2004.  
An August 2004 MRI was normal and an August 2004 EMG study 
revealed no electrodiagnostic evidence of radiculopathy, 
lumbosacral plexopathy, sciatic neuropathy, or distal 
peripheral neuropathy.  Moreover, the veteran's remaining 
medical records are absent any findings of sensory or motor 
deficits related to her osteoarthritis of the lumbar spine.  
Thus, without evidence of neurologic involvement, the Board 
finds that no separate evaluation is warranted for the 
veteran's right lower extremity.

In addition to no separate evaluations, the Board finds that 
the absence of any evidence of neurologic involvement negates 
the need to discuss the applicability of diagnostic codes 
referable to intervertebral disc syndrome.  Such finding is 
further supported by the August 2004 MRI report which 
indicates that the veteran's intervertebral disks maintain a 
normal disk space.

Finally, the Board has acknowledges the veteran's own 
statements that her osteoarthritis of the lumbar spine 
warrants a higher evaluation.  However, as a layperson, the 
veteran is not competent to provide evidence regarding the 
severity of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Rather, she can only provide evidence 
regarding injury and symptomatology.  Only a medical 
professional can provide evidence regarding the diagnosis, 
etiology, or severity of a disease or disorder.  Id.

The Board has also considered the applicability of the 
benefit of the doubt doctrine. However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 20 percent for osteoarthritis of the lumbar spine.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to an increased evaluation in excess of 20 
percent for osteoarthritis of the lumbar spine is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


